                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HENRY OCAMPO,
                                   7                                                        Case No. 4:19-cv-4176-KAW
                                                        Plaintiff,
                                   8                                                        ORDER DENYING DEFENDANT’S
                                                 v.                                         MOTION TO TRANSFER
                                   9
                                         HEITECH SERVICES, INC.,                            Re: Dkt. No. 11
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Henry Ocampo brought the instant action against Defendant HeiTech Services,

                                  14   Inc., alleging violations of various California labor laws. (See Compl. ¶ 2, Dkt. No. 1-2.) Pending

                                  15   before the Court is Defendant’s motion to transfer to the District Court of Maryland. (Def.’s Mot.

                                  16   to Transfer, Dkt. No. 11.)

                                  17          The Court finds this matter suitable for disposition without a hearing pursuant to Civil

                                  18   Local Rule 7-11, and VACATES the hearing. Having considered the parties’ filings and the

                                  19   relevant legal authority, the Court DENIES Defendant’s motion to transfer.

                                  20                                          I.    BACKGROUND
                                  21          Plaintiff is a California resident who worked for Defendant, a Maryland corporation.

                                  22   (Compl. ¶¶ 6-7.) Defendant assigned Plaintiff to work in San Francisco, California. (Compl. ¶ 7.)

                                  23   Plaintiff’s duties included capacity building in various Pacific islands to educate minority

                                  24   communities in health and educational issues. (Hackett Decl. ¶ 4, Dkt. No. 11-1.) Plaintiff would

                                  25   use phone and e-mail to communicate with Defendant at its Maryland office. (Hackett Decl. ¶ 4.)

                                  26          On July 26, 2018, Plaintiff informed Defendant that he needed to take medical leave due to

                                  27   a disability. (Compl. ¶ 11.) From July 30, 2018 through August 31, 2018, Plaintiff went on

                                  28   approved medical leave. (Compl. ¶¶ 13-14.) On September 2, 2018, Plaintiff began a vacation
                                   1   that had been scheduled two months prior to his medical leave. (Compl. ¶ 14.) On September 14,

                                   2   2018, Plaintiff returned to work, and provided a medical release stating that he could return to

                                   3   work without restrictions. (Compl. ¶ 15.) Defendant then notified Plaintiff that his employment

                                   4   would be terminated as of September 26, 2018 because the government contract that funded his

                                   5   position was expiring. (Compl. ¶ 16.) Plaintiff alleges, however, that the government contract did

                                   6   not terminate on September 26, 2018, but continued for several months thereafter. (Compl. ¶ 18.)

                                   7          On June 17, 2019, Plaintiff filed the instant action in state court, asserting claims of: (1)

                                   8   disability discrimination in violation of California’s Fair Employment and Housing Act

                                   9   (“FEHA”), (2) retaliation in violation of FEHA, (3) retaliation in violation of the Family Medical

                                  10   Leave Act (“FMLA”) and California Family Rights Act, (4) failure to prevent discrimination and

                                  11   retaliation in violation of FEHA, (5) wrongful termination in violation of public policy, and (6)

                                  12   waiting time penalties per California Labor Code § 203. (Compl. at 1.) On July 19, 2019,
Northern District of California
 United States District Court




                                  13   Defendant removed the case on the basis of federal question and diversity jurisdiction. (Not. of

                                  14   Removal ¶¶ 3-4, Dkt. No. 1.)

                                  15          On September 3, 2019, Defendant moved to transfer venue. On September 17, 2019,

                                  16   Plaintiff filed his opposition, as well as a request for judicial notice. (Pl.’s Opp’n, Dkt. No. 12;

                                  17   Pl.’s Request for Judicial Notice (“RJN”), Dkt. No. 13.) On September 24, 2019, Defendant filed

                                  18   its reply. (Def.’s Reply, Dkt. No. 14.)

                                  19                                        II.   LEGAL STANDARD
                                  20          A.    Request for Judicial Notice
                                  21          A district court may take judicial notice of facts not subject to reasonable dispute that are

                                  22   “capable of accurate and ready determination by resort to sources whose accuracy cannot

                                  23   reasonably be questioned.” Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331,

                                  24   333 (9th Cir. 1993). A court may, therefore, take judicial notice of matters of public record.

                                  25   United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                  26          B.    Motion to Transfer Venue
                                  27          Generally, “[a] district court has discretion to decline to exercise jurisdiction in a case

                                  28   where litigation in a foreign forum would be more convenient for the parties.” Lueck v.
                                                                                          2
                                   1   Sundstrand Corp., 236 F.3d 1137, 1142 (9th Cir. 2001). The party moving to dismiss based on

                                   2   forum non conveniens has the burden of showing that there is an adequate alternative forum and

                                   3   that the balance of private and public interest factors favors dismissal. Id. at 1142-43. “A

                                   4   plaintiff's choice of forum will not be disturbed unless the private and public interest factors

                                   5   strongly favor trial in the foreign [forum].” Dardengo v. Honeywell Int’l, Inc. (In re Air Crash

                                   6   Over the Midatlantic), 792 F. Supp. 2d 1090, 1094 (N.D. Cal. 2011).

                                   7                  Factors relating to the parties’ private interests include relative ease
                                                      of access to sources of proof; availability of compulsory process for
                                   8                  attendance of unwilling, and the cost of obtaining attendance of
                                                      willing, witnesses; possibility of view of premises, if view would be
                                   9                  appropriate to the action; and all other practical problems that make
                                                      trial of a case easy, expeditious and inexpensive. Public-interest
                                  10                  factors may include the administrative difficulties flowing from
                                                      court congestion; the local interest in having localized controversies
                                  11                  decided at home; [and] the interest in having the trial of a diversity
                                                      case in a forum that is at home with the law. The Court must also
                                  12                  give some weight to the plaintiffs’ choice of forum.
Northern District of California
 United States District Court




                                  13   Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 134 S. Ct. 568, 581 n.6 (2013)

                                  14   (internal quotations and citations omitted). Thus:

                                  15                  The standard to be applied is whether, in light of these factors,
                                                      defendants have made a clear showing of facts which either (1)
                                  16                  establish such oppression and vexation of a defendant as to be out of
                                                      proportion to the plaintiff’s convenience, which may be shown to be
                                  17                  slight or nonexistent, or (2) make trial in the chosen forum
                                                      inappropriate because of considerations affecting the court's own
                                  18                  administrative and legal problems.
                                  19   Cheng v. Boeing Co., 708 F.2d 1406, 1410 (9th Cir. 1983) (internal quotations omitted).

                                  20          Section 1404(a) provides: “For the convenience of parties and witnesses, in the interest of

                                  21   justice, a district court may transfer any civil action to any other district or division where it might

                                  22   have been brought or to any district or division to which all parties have consented.” As with a

                                  23   motion to dismiss for forum non conveniens, a district court considering a § 1404(a) motion to

                                  24   transfer in the absence of a forum-selection clause “must evaluate both the convenience of the

                                  25   parties and various public-interest considerations.” Atl. Marine Constr. Co., 134 S. Ct. at 581.

                                  26   Thus, the district court must “weigh the relevant factors and decide whether, on balance, a transfer

                                  27   would serve the convenience of the parties and witnesses and otherwise promote the interest of

                                  28   justice.” Id. (internal quotations omitted).
                                                                                          3
                                   1                                           III.   DISCUSSION

                                   2          A.    Request for Judicial Notice

                                   3          Plaintiff requests that the Court take judicial notice of the “U.S. District Courts – Federal

                                   4   Court Management Statistics—Comparison Within Circuit,” for the reporting period ending June

                                   5   30, 2019. (Pl.’s RJN at 1.1) Defendant did not oppose. Because the Federal Court Management

                                   6   Statistics comes from a government source, and can therefore “be accurately and readily

                                   7   determined from sources whose accuracy cannot reasonably be questioned,” the Court GRANTS

                                   8   Plaintiff’s request for judicial notice. Fed. R. Evid. 201(b).

                                   9          B.    Motion to Transfer Venue
                                  10          The parties do not dispute that the case could have been brought in Maryland. (See Def.’s

                                  11   Mot. to Transfer at 6.) Rather, the parties dispute whether Defendant has made a strong showing

                                  12   of inconvenience, warranting transfer. The Court finds that Defendant has not.
Northern District of California
 United States District Court




                                  13               i.   Plaintiff’s Choice of Forum
                                  14          Plaintiff has chosen to file the instant case in California. “In general, the Court affords a

                                  15   plaintiff’s chosen forum great weight.” Ramondetta v. Konami, Case No. 08-cv-1002-JSW, 2008

                                  16   WL 11396774, at *4 (N.D. Cal. May 19, 2008). The deference accorded, however, “should be

                                  17   balanced against both the extent of a defendant’s contacts with the chosen forum and a plaintiff’s

                                  18   contacts, including those relating to a plaintiff’s cause of action.” Id. (citing Pac. Car & Foundry

                                  19   Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968). In other words, “[i]f the operative facts have not

                                  20   occurred within the forum of original selection and that forum has no particular interest in the

                                  21   parties or the subject matter, [a] plaintiff’s choice is only entitled to minimal consideration.” Pac.

                                  22   Car & Foundry Co., 403 F.2d at 954.

                                  23          Here, Plaintiff is a California resident. While Defendant argues that it has never done

                                  24   business in California and has no contracts in California, Defendant did, in fact, contract to work

                                  25   with Plaintiff for approximately ten years. (See Hackett Decl. ¶ 4.) Plaintiff further alleges that he

                                  26
                                  27   1
                                        The Court notes that Plaintiff’s RJN does not correctly identify the instant case or the reporting
                                  28   period. (See Pl.’s RJN at 1.) Regardless, the attached exhibit is readily identifiable as the Federal
                                       Court Management Statistics.
                                                                                         4
                                   1   was hired to work in California. (Compl. ¶ 7.) Thus, the Court will afford Plaintiff’s choice of

                                   2   forum great deference.

                                   3               ii.   Convenience of the Parties and Witnesses
                                   4           In arguing that transfer is warranted, Defendant identifies eight witnesses who are located

                                   5   in Maryland, each of whom were involved in the decision to terminate Plaintiff’s employment or

                                   6   otherwise have knowledge of the facts. (Supp. Hackett Decl. ¶¶ 4-11, Dkt. No. 14-1.) Each of the

                                   7   witnesses, however, are Defendant’s employees. (Id.) Courts in this district have found that “the

                                   8   convenience of a litigant's employee witnesses are entitled to little weight because litigants are

                                   9   able to compel their employees to transfer at trial, regardless of forum.” Alul v. Am. Honda Motor

                                  10   Co., Inc., Case No. 16-cv-4384-JST, 2016 WL 7116934, at *4 (N.D. Cal. Dec. 7, 2016) (internal

                                  11   quotation omitted); see also SkyRiver Tech. Solutions, LLC v. OCLC Online Computer Library

                                  12   Ctr., Inc., Case No. 10-cv-3305-JSW, 2010 WL 4366127, at *3 (N.D. Cal. Oct. 28, 2010);
Northern District of California
 United States District Court




                                  13   Hendricks v. StarKist, Case No. 13-cv-729-YGR, 2014 WL 1245880, at *4 (N.D. Cal. Mar. 25,

                                  14   2014) (“Even if StarKist is correct in claiming that it will provide more witnesses and those

                                  15   witnesses will provide the most relevant testimony in this case, StarKist still only refers to party

                                  16   witnesses, and not the non-party witnesses with which this factor is chiefly concerned. . . [T]his

                                  17   will not be a sufficient reason to justify a transfer[.]”); Ramondetta, 2008 WL 11396774, at *4

                                  18   (giving less weight to the convenience of witnesses who were the defendant’s officers and

                                  19   employees). Thus, the Court finds that while this factor weighs in favor of transfer, it is not by

                                  20   itself a sufficient reason to justify transfer.2

                                  21              iii.   The Ease of Access to Evidence

                                  22           Defendant argues that this factor weighs heavily in favor of transfer because most of the

                                  23   documents relating to this case are located at Defendant's headquarters in Maryland. (Def.’s Mot.

                                  24
                                       2
                                  25     In its reply, Defendant cites to In re Google Inc., 2017-107, 2017 U.S. App. LEXIS 4848 (Fed.
                                       Cir. Feb. 23, 2017), an unpublished Federal Circuit decision. (Def.’s Reply at 4-5.) The decision
                                  26   is not binding on the Court. Additionally, while the Federal Circuit did give significant weight to
                                       the location of the defendant’s employee-witnesses, it also noted that the plaintiff corporation only
                                  27   had one employee working in the original district. Thus, the district court had “overemphasiz[ed]
                                       the extent to which [the plaintiff] had a presence in Texas” because the plaintiff’s ties to the
                                  28   original district were minimal. 2017 U.S. App. LEXIS 4848, at *7. As discussed above, however,
                                       Plaintiff’s ties to this district are significant, as he is a resident of California.
                                                                                              5
                                   1   to Transfer at 7.) “Courts have differing opinions on the continuing relevance of this factor in the

                                   2   digital age.” Alul, 2016 WL 7116934, at *5. Some courts have found that “where electronic

                                   3   discovery is the norm (both for electronic information and digitized paper documents), ease of

                                   4   access is neutral given the portability of information.” Lax v. Toyota Motor Corp., 65 F. Supp. 3d

                                   5   772, 780 (N.D. Cal. 2014); Hendricks, 2014 WL 1245880, at *4 (“the transportation of documents

                                   6   generally is not regarded as a burden because of technological advances in document storage and

                                   7   retrieval”); Holliday v. Lifestyle Lift, Inc., Case No. 09-cv-4995-RS, 2010 WL 3910143, at *8

                                   8   (N.D. Cal. Oct. 5, 2010) (“The reality of electronic communication and transmission at least

                                   9   dilutes the weight given to this convenience factor.”). Others have found that “[w]hile

                                  10   technological developments have reduced the weight of this factor in the transfer determination,

                                  11   this factor nonetheless weighs in favor of transfer.” Roe v. Intellicorp Records, Inc., Case No. 12-

                                  12   cv-2567-YGR, 2012 WL 3727323, at *3 (N.D. Cal. Aug. 27, 2012). The Court finds this factor
Northern District of California
 United States District Court




                                  13   weighs only very slightly in favor of transfer.

                                  14              iv.   Familiarity of Forum with Applicable Law
                                  15          Here, Plaintiff’s claims arise primarily from California law, with the exception of the

                                  16   FMLA claim. In general, “[t]he two districts are equally familiar with federal law . . . ; however,

                                  17   this district is more familiar with the state laws underlying the California . . . claims. But since

                                  18   other federal courts are fully capable of applying California law, this factor weighs only slightly

                                  19   against transfer.” Karl v. Zimmer Biomet Holdings, Inc., Case No. 18-cv-4176-WHA, 2018 WL

                                  20   5809428, at *6 (N.D. Cal. Nov. 6, 2018).

                                  21          The Court, however, observes that there are several FEHA claims in the instant case.

                                  22   “Courts in this district have recognized that there is a public interest in trying FEHA claims in

                                  23   California that weighs against transfer to out of state district courts.” Kaur v. US Airways, Inc.,

                                  24   Case No. 12-cv-5963, 2013 WL 1891391, at *6 (N.D. Cal. May 6, 2013). The Court finds that this

                                  25   factor weighs against transfer.

                                  26              v.    Local Interest in Controversy
                                  27          The Court finds this factor is neutral, as both California and Maryland have an interest in

                                  28   the controversy. Maryland has an interest because Defendant's corporate headquarters are located
                                                                                          6
                                   1   within that state, and thus Maryland "has a significant interest in monitoring allegedly unlawful

                                   2   behavior of companies within its borders." Hendricks, 2014 WL 1245880, at *6. Likewise,

                                   3   because Plaintiff is a California resident, California "has an interest in protecting the rights of

                                   4   [Plaintiff]. . . ." Holliday, 2010 WL 3910143, at *8 (finding this factor neutral); Hendricks, 2014

                                   5   WL 1245880, at *6 (same). Further, at least one district court has recognized that California has a

                                   6   “strong public policy of litigating labor disputes that arise in California within the state.” Karl,

                                   7   2018 WL 5809428, at *2.

                                   8              vi.   Relative Court Congestion
                                   9          The Court finds this factor is neutral. The median time from filing to disposition is shorter

                                  10   in Maryland (7.8 months) than in this district (8.5 months). (See Pl.’s RJN, Exh. 1.) The median

                                  11   time from filing to trial, however, is shorter in this district (25.3 months) than in Maryland (8.5

                                  12   months). Taken together, these differences are not particularly meaningful. Moreover, even if the
Northern District of California
 United States District Court




                                  13   court congestion was more disparate, a court "should not transfer a case on the basis of docket

                                  14   congestion after determining the balance of the other factors weigh against transfer." Hendricks,

                                  15   2014 WL 1245880, at *6 (internal quotation omitted).

                                  16             vii.   Weighing the Factors
                                  17          After considering all of the factors, the Court finds that transfer is not warranted.

                                  18   Plaintiff’s choice of forum is entitled to great deference, and the remaining §1404 factors do not

                                  19   outweigh it, particularly when Defendant only identifies out-of-state witnesses that are its own

                                  20   employees.

                                  21                                          IV.     CONCLUSION
                                  22          For the reasons stated above, the Court DENIES Defendant’s motion to transfer venue.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 22, 2019
                                                                                              __________________________________
                                  25                                                          KANDIS A. WESTMORE
                                  26                                                          United States Magistrate Judge

                                  27

                                  28
                                                                                          7
